Citation Nr: 0518942	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-30 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for spondylolisthesis of the lumbar spine, with 
strain and degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that relevant treatment records were 
submitted to the RO after its issuance of the statement of 
the case in September 2003.  A supplemental statement of the 
case addressing this evidence was not subsequently issued and 
the veteran did not waive the RO's initial consideration of 
this evidence.  However, in light of the following favorable 
decision, the Board finds that the veteran has not been 
prejudiced by the Board's initial consideration of the 
evidence.

As the following decision reopens the veteran's claim, the 
issue of entitlement to service connection for 
spondylolisthesis of the lumbar spine, with strain and 
degenerative changes, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1971 rating decision denied the 
veteran's original claim of entitlement to service connection 
for spondylolisthesis of the lumbar spine with back strain.

2.  A June 2002 rating decision also denied the veteran's 
claim of entitlement to service connection for a back 
disability, on the basis that he had not submitted new and 
material evidence to reopen the claim.  The veteran did not 
appeal the decision.

3.  The evidence received since the June 2002 rating decision 
is neither wholly cumulative nor redundant; it relates to an 
unestablished fact; and, when considered alone or together 
with all of the evidence, both old and new, it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for spondylolisthesis of 
the lumbar spine, with strain and degenerative changes.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for spondylolisthesis of the lumbar spine with 
back strain, is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the June 2002 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in September 2003, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error as the 
Board finds that new and material evidence has been submitted 
and grants that aspect of the veteran's claim.  Under these 
circumstances, the Board finds that adjudication of the claim 
under consideration at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

Factual Background

The July 1971 rating decision denied the veteran's initial 
claim of entitlement to service connection for 
spondylolisthesis of the lumbar spine with a back strain, 
claimed as a sprained back, because it was a congenital or 
developmental abnormality and not recognized as a disability 
under VA law.  The veteran was notified of the decision that 
same month.  He did not appeal the rating decision.  In 
February 2002, the veteran submitted evidence to reopen his 
claim of entitlement to service connection for a low back 
disability.  In June 2002, the RO denied the veteran's claim 
to reopen his previously denied claim for service connection 
for a back disability.  The veteran did not appeal the 
decision.

The evidence of record at the time included the veteran's 
service medical records and subsequent VA and private 
treatment records, as well as several relevant VA examination 
reports.

A September 1966 medical history report shows the veteran 
reported that his back got "stiff" occasionally.  He had 
never sought medical treatment for these back symptoms.  The 
accompanying enlistment medical examination report shows that 
a clinical evaluation of the veteran's spine was abnormal.  
X-ray studies revealed prespondylolisthesis.  However, there 
was full range of motion in the lumbosacral spine with no 
pain on straight leg raising testing.  The examiner opined 
that the veteran's prespondylolisthesis was not likely to 
cause interference with his duty.  A subsequent June 1967 
treatment record notes the veteran complained of low back 
pain and gave a two-year history of back complaints.  
Examination revealed slight tenderness in the right 
lumbosacral region without spasm.  The impression was mild 
low back strain.  An October 1968 treatment record indicates 
the veteran injured his back after hitting a plane.  His 
November 1970 discharge medical examination report shows that 
clinical evaluation of his spine was normal.

Also of record were VA treatment records, dated in May 1971 
for an unrelated disease.  

Private treatment records, dating from May 1977 to November 
1998, were also of record.  These treatment records show X-
ray evidence of a mild degree of lumbar scolosis, as early as 
May 1977, and a minimal degree of scoliotic deformity in 
April 1984.  In April 1991, the veteran was diagnosed with an 
acute lumbosacral sprain, after injuring his back while 
lifting an air-conditioning unit.  A September 1998 MRI scan 
of the veteran's spine revealed left pericentral herniation 
of the disc at the L4-L5 level and discogenic spondylosis at 
level L1-L2 with minimal posterior bulging.  In October 1998, 
the veteran underwent lumbar epidural steroid injection to 
relieve his symptoms.

VA treatment records, dating from January to April 2002, were 
also of record.  These records show treatment for unrelated 
complaints.

Finally, a VA general medical examination, conducted in 
November 1991, notes the veteran's history of having injured 
his back in 1968, with subsequent back problems since that 
time.  Musculoskeletal examination revealed evidence of 
degenerative disc disease of the lumbosacral spine.

The evidence added to the record since the June 2002 rating 
decision includes ongoing VA treatment records, dating from 
April 2002 to March 2004.  Again, most of these records show 
treatment for unrelated diseases and disabilities.  However, 
a June 2003 treatment record notes that the veteran had 
chronic low back pain.  

Private treatment records, dating from February to November 
2003, were also added to the record.  Like the VA treatment 
records, these records indicate treatment for unrelated 
diseases and disabilities.

Finally, a March 2003 letter, from one of the veteran's 
private treating physicians, J. Manchin II, D.O., notes that 
the veteran had a long-standing history of a service-related 
injury to his low back.  The physician notes that the veteran 
was receiving treatment for cervical and dorsal spine 
complaints related to a recent MVA accident.  He opines that 
the veteran's previous condition was aggravated by his low 
back injury in service and that the recent MVA accident did 
not cause injury to his low back.  The physician further 
opines that it is more likely than not that the veteran's 
current low back condition was caused or aggravated by his 
military service.

Analysis

The veteran is seeking to reopen the claim of entitlement to 
service connection for a low back disability, characterized 
as spondylolisthesis of the lumbar spine, with strain and 
degenerative changes.  

Since the veteran did not appeal the June 2002 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of the claim on any basis.  See Hickson v. West, 
12 Vet. App. 247, 251 (1991).

The Board finds that, assuming the credibility of the March 
2003 letter from the veteran's private treating physician, 
the submitted evidence is new, not cumulative or redundant.  
This newly submitted evidence is also material because it 
tends to show that the veteran's congenital deformity was 
aggravated in service.  In this context, this medical 
evidence is new and is not cumulative or redundant.  
Moreover, this newly submitted evidence when considered with 
the previous evidence of record, or by itself, relates to an 
unestablished fact that is necessary to substantiate the 
claim, because it tends to suggest that the veteran's 
congenital deformity was aggravated in service.  As a result, 
it raises a reasonable possibility of substantiating the 
claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the June 2002 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the claim of 
entitlement to service connection for spondylolisthesis of 
the lumbar spine, with strain and degenerative changes.  38 
U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for 
spondylolisthesis of the lumbar spine, with strain and 
degenerative changes, is reopened and, to this extent only, 
the appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for spondylolisthesis of 
the lumbar spine, with strain and degenerative changes, the 
Board may proceed with adjudication of this claim only after 
ensuring compliance with the VCAA.  In his October 2003 
letter, the veteran's private treating physician stated that 
he was willing to answer any further questions regarding his 
opinion.  There is no indication that the RO made any request 
for further information from the private physician or that 
any of the veteran's relevant private treatment records were 
requested.  Nor does the evidence show that the veteran was 
notified that no such requests had been made.  The RO should 
request the private physician provide any relevant treatment 
records and the supporting documents he relied on, as well as 
a complete rationale for his opinion that the veteran's low 
back disability was aggravated by his service.

VCAA also requires that VA will provide a medical examination 
when the record of the claim does not contain sufficient 
medical evidence for VA to adjudicate the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As noted above, the veteran has provided a private 
physician's opinion that his low back disability was 
aggravated during service.  However, it is unclear what 
evidence this opinion is based on.  A medical examination 
addressing the likelihood that the veteran's congenital low 
back deformity deformity was aggravated during service must 
be provided.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  With respect to the claim of 
entitlement to service connection for 
spondylolisthesis of the lumbar spine, 
with strain and degenerative changes, the 
RO should send the veteran and his 
representative, a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The RO should specifically request from 
Dr. Manchin, copies of all records and 
documents he relied on in reaching his 
opinion and the rationale upon which he 
based his opinion.  The RO shoulder 
further obtain all relevant VA and 
private treatment records identified by 
the veteran.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

2.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
orthopedic examination to evaluate the 
nature of any spondylolisthesis of the 
lumbar spine, with strain and 
degenerative changes found to be present.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, in particular private 
treatment records indicating intercurrent 
injury in 1991, the examiner is asked to 
offer an opinion as to whether the 
veteran's congenital back deformity 
increased in disability during service.  
The examiner is asked to specify whether 
the veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the deformity, 
resulting in any current disability.  If 
the residuals of his congenital low back 
deformity increased in disability during 
service (from February 1967 to December 
1970), was that increase due to the 
natural progression of the disability?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on the 
examination findings, historical records, 
and medical principles.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for spondylolisthesis of the 
lumbar spine, with strain and 
degenerative changes, on a de novo basis, 
in light of all pertinent evidence and 
legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGELTON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


